Name: 2014/92/EU: Commission Implementing Decision of 14Ã February 2014 amending Annex II to Decision 97/794/EC laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards veterinary checks on live animals to be imported from third countries (notified under document C(2014) 750) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade;  cooperation policy;  agricultural policy;  means of agricultural production;  agricultural activity;  tariff policy
 Date Published: 2014-02-18

 18.2.2014 EN Official Journal of the European Union L 46/18 COMMISSION IMPLEMENTING DECISION of 14 February 2014 amending Annex II to Decision 97/794/EC laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards veterinary checks on live animals to be imported from third countries (notified under document C(2014) 750) (Text with EEA relevance) (2014/92/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 4(5), the second paragraph of Article 5, and Articles 7(2) and 8(B) thereof, Whereas: (1) Commission Decision 97/794/EC (2) lays down certain detailed rules for the application of Directive 91/496/EEC as regards veterinary checks on live animals to be imported from third countries. (2) Article 4 of that Decision requires that, during the physical checks provided for in Article 4(2) of Directive 91/496/EEC, live biungulate animals and equidae are to be unloaded at the border inspection post in the presence of the official veterinarian and subjected to an inspection regarding their fitness to travel and to a clinical examination, which may include the collection of samples. Those examinations and the collection of samples are to be carried out in accordance with Annex II to Decision 97/794/EC. (3) Annex II to Decision 97/794/EC requires that at least 3 % of the consignments of biungulate animals and equidae are subjected on a monthly basis to serological sampling with a view to checking compliance with the health requirements laid down in the accompanying veterinary certificate. (4) Article 2(c) of Council Directive 2009/156/EC (3) provides a definition for registered equidae, of which registered horses represent a taxonomic subset in accordance with Article 19 of that Directive. Therefore it may be decided that importation from a third country or part of a third country is to be confined to particular species or categories of equidae or the special conditions for the temporary entry into Union territory of registered equidae or equidae intended for special uses or their re-entry into Union territory after being temporarily exported, shall be established. (5) By adopting Commission Decisions 92/260/EEC (4) and 93/195/EEC (5) on animal health conditions and veterinary certification for temporary admission of registered horses and for the re-entry of registered horses for racing, competition and cultural events after temporary export, and by limiting, in accordance with Commission Decision 2004/211/EC (6), imports into the Union of equidae from certain third countries to registered horses only as specified in Annex I to Commission Decision 93/197/EEC (7), the Commission not only defined registered horses as a taxonomic subset of registered equidae defined in Article 2(c) of Directive 2009/156/EC, but also took into account the limited risks arising from the introduction of these animals into the Union. (6) In the light of the experience gained, it appears that, in case of registered horses, that 3 % rate of blood sampling is not justified by the expected benefits to the monitoring of compliance with the health requirements laid down in the accompanying veterinary certificates. Therefore, in the case of registered horses, the fixed rate of sampling for serological testing should be replaced by a risk-based collection of any appropriate sample, where considered necessary by the official veterinarian in the border inspection post. (7) Annex II to Decision 97/794/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 97/794/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 February 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) Commission Decision 97/794/EC of 12 November 1997 laying down certain detailed rules for the application of Council Directive 91/496/EEC as regards veterinary checks on live animals to be imported from third countries (OJ L 323, 26.11.1997, p. 31). (3) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1.) (4) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (5) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (6) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (7) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (OJ L 86, 6.4.1993, p. 16). ANNEX Part III of Annex II to Decision 97/794/EC is replaced by the following: III. Sampling procedure Sampling with a view to checking compliance with the health requirements laid down in the accompanying veterinary certificate shall be undertaken as follows: 1. At least 3 % of the consignments shall be subject to sampling for serological testing on a monthly basis, with the exception of registered horses as included in the definition provided for in Article 2(c) of Council Directive 2009/156/EC (1) and accompanied by an individual health certificate attesting compliance with the animal health requirements set out in the Decisions adopted pursuant to Articles 15(a) and 19(a) and (b) of that Directive. At least 10 % of the animals of each of the consignments selected for sampling, as referred to in the first subparagraph shall be sampled, with a minimum of four animals. If problems are found, that percentage must be increased. 2. Following a risk assessment by the official veterinarian, any necessary samples may be taken from any animal in a consignment presented to the border inspection post. (1) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1).